Exhibit 10.106

 

CERTIFICATE OF DESIGNATIONS,

 

PREFERENCES AND RIGHTS OF

 

SERIES A-1 CONVERTIBLE PREFERRED STOCK

 

OF

 

VCAMPUS CORPORATION

 

I.              Creation of Series A-1 Convertible Preferred Stock.

 

The undersigned officer of VCampus Corporation, a Delaware corporation (the
“Corporation”), pursuant to the provisions of Section 151 of the General
Corporation Law of the State of Delaware, does hereby make this Certificate of
Designations, Preferences and Rights (the “Series A-1 Certificate of
Designations”) and does hereby state and certify that pursuant to the authority
expressly vested in the Board of Directors of the Corporation by the Certificate
of Incorporation, as amended, the Board of Directors duly adopted the following
resolutions:

 

RESOLVED, that, pursuant to the Amended and Restated Certificate of
Incorporation of the Corporation (the “Amended Certificate of Incorporation”),
which authorizes 171,586 shares of undesignated preferred stock, par value $0.01
per share, of which prior to the date hereof no shares were outstanding and all
171,586 shares remained undesignated, the Board of Directors is authorized,
within the limitations and restrictions stated in the Amended Certificate of
Incorporation, to fix by resolution or resolutions the designation of each
series of preferred stock and the powers, preferences and relative
participating, optional, or other special rights, and qualifications,
limitations, and restrictions thereof; and

 

RESOLVED, that the Corporation hereby fixes the designations and preferences and
relative, participating, optional, and other special rights, and qualifications,
limitations, and restrictions of the preferred stock consisting of 5,000 shares
to be designated Series A-1 Convertible Preferred Stock, par value $0.01 per
share (the “Series A-1 Preferred Stock”); and

 

RESOLVED, that the Series A-1 Preferred Stock is hereby authorized on the terms
and with the provisions herein set forth:

 

II.            Provisions Relating to the Preferred Stock.

 

1.             Rank.  Subject to the rights of additional series of Preferred
Stock that may be designated by the Board of Directors from time to time, the
Series A-1 Preferred Stock shall, with respect to dividend rights and with
respect to rights upon liquidation, winding up or dissolution, rank senior and
prior in right to (a) each class of common stock of the Corporation, (b) any
series of preferred stock hereafter created (except for any parri passu
preferred stock and except as may otherwise be consented to by holders of a
majority of the Series A-1 Preferred

 

--------------------------------------------------------------------------------


 

Stock) and (c) any other equity interests (including, without limitation,
warrants, stock appreciation rights, phantom stock rights, or other rights with
equity features, calls or options exercisable for or convertible into such
capital stock or equity interests) in the Corporation that by its terms rank
junior to the Series A-1 Preferred Stock (all of such classes or series of
capital stock and other equity interests, including, without limitation, all
classes of common stock of the Corporation, are collectively referred to as
“Junior Securities”).

 

2.             Dividends.  (a) Subject to the rights of additional series of
Preferred Stock that may be designated by the board from time to time and in
preference to all holders of common stock, the holders of Series A-1 Preferred
Stock shall be entitled to receive quarterly dividends (the “Series A-1
Dividends”), at an annual rate of ten percent (10%) of the Series A-1 purchase
price per share (as such dollar amount shall be appropriately adjusted for stock
dividends, stock combinations, recapitalizations or the like), plus all accrued
and unpaid dividends accrued thereon pursuant to this section (the “Series A-1
Quarterly Dividend Amount”), on each March 31, June 30, September 30 and
December 31 (each, a “Quarterly Dividend Date”) after the date on which such
shares of Series A-1 Preferred Stock were issued (the “Series A-1 Original Issue
Date” for such share), provided, however, the amount of dividends on the first
Quarterly Dividend Date after the Series A-1 Original Issue Date shall equal the
Series A-1 Quarterly Dividend Amount multiplied by a fraction (A) the numerator
of which shall equal the number of days from and including the Series A-1
Original Issue Date for such share to and including such first Quarterly
Dividend Date, and (B) the denominator of which is ninety (90).  The Series A-1
Dividend shall be paid in cash within 45 days after each Quarterly Dividend
Date.  The Corporation shall be obligated to declare and pay each quarterly
dividend as set forth above ; provided, however, that the Corporation is, and
may continue to be, subject to:  (i) applicable Delaware law governing payment
of cash dividends in the event of insolvency; and (ii) restrictions on the
payment of cash dividends in the event of default under the Corporation’s 2004
Series A and Series B Senior Secured Convertible Notes due April 1, 2009, as
issued in the Corporation’s March 2004 financing.

 

(b)           So long as any shares of Series A-1 Preferred Stock are
outstanding, the Corporation will not declare, pay or set apart for payment any
dividends (except dividends payable in common stock of the Corporation) or make
any other distribution on or redeem, purchase or otherwise acquire any Junior
Securities and will not permit any Subsidiary or other Affiliate (using funds of
the Corporation or any Subsidiary) to redeem, purchase or otherwise acquire for
value, any Junior Securities.  Notwithstanding the foregoing provisions of this
Section 2(b), the Corporation or any Subsidiary may (i) make payments in respect
of fractional shares of Junior Securities and (ii) repurchase, redeem or
otherwise acquire for value any Junior Securities from any employee or former
employee of the Corporation or any Subsidiary in connection with the termination
of employment by the Corporation or any Subsidiary or by such employee or former
employee, whether by reason of death, disability, retirement or otherwise.

 

3.             Liquidation.  Subject to the rights of additional series of
Preferred Stock that may be designated by the Board from time to time, upon a
change in control pursuant to which the stockholders of the Corporation
immediately prior to such change in control possess less than forty percent
(40%) of the voting power of the acquiring entity immediately following such
change in control, liquidation, dissolution or winding up of the affairs of the
Corporation,

 

2

--------------------------------------------------------------------------------


 

whether voluntary or involuntary (a “Liquidation Event”), the holders of the
Series A-1 Preferred Stock shall be entitled, before any assets of the
Corporation shall be distributed among or paid over to the holders of Junior
Securities, to receive from the assets of the Corporation available for
distribution to stockholders, an amount per share equal to the purchase price
per share paid for the Series A-1 Preferred Stock, as adjusted to reflect any
and all subdivisions (by stock split, stock dividend or otherwise) or
combinations or consolidations (by reclassification or otherwise) of the
Series A-1 Preferred Stock occurring after the Issue Date, plus all declared but
unpaid dividends (the “Series A-1 Liquidation Preference”).  If the assets of
the Corporation legally available for distribution shall be insufficient to
permit the payment in full to the holders of the Series A-1 Preferred Stock of
their Liquidation Preferences, then the entire assets of the Corporation legally
available for distribution shall be distributed ratably in accordance with the
Series A-1 Liquidation Preferences among such holders.  For purposes of this
Section 3, a Liquidation Event shall be deemed to be occasioned by, and to
include, (i) the Corporation’s sale of all or substantially all of its assets or
capital stock or (ii) any transaction or series or related transactions
(including, without limitation, any reorganization, merger or consolidation, but
excluding the Series A-1 financing) that will result in the holders of the
outstanding voting equity securities of the Corporation immediately prior to
such transaction or series of related transactions holding securities
representing less than forty percent (40%) of the voting power of the surviving
entity immediately following such transaction or series of related transactions.

 

4.             Voting.  (a) Except as otherwise provided by law, the rules of
the Nasdaq Stock Market or by subsection 4(b), the holders of the Series A-1
Preferred Stock shall be entitled to vote on all matters submitted to the common
stockholders for a vote together with the holders of the common stock voting
together as a single class, with each holder of common stock entitled to one
vote for each share of common stock held by such holder and each holder of
Series A-1 Preferred Stock entitled to a number of votes equal to the number of
shares into which such holder’s Series A-1 Preferred Stock is convertible (based
on the then applicable conversion price and as ratably adjusted for stock
splits, combinations, recapitalizations, reorganizations, reclassifications,
stock distributions, stock dividends or other similar events with respect to the
common stock occurring after the Series A-1 Original Issue Date).

 

(b)           The holders of the Series A-1 Preferred Stock shall vote as a
separate class on the creation of any new series of preferred stock or the
issuance of additional shares of capital stock of the Corporation that, in
either case, ranks senior to the Series A-1 Preferred Stock.

 

(c)           Any reverse split of the Corporation’s common stock shall require
the prior written consent of all holders, if any, of more than $500,000 (based
on original purchase price still outstanding) of Series A-1 Preferred Stock (as
determined on the date of shareholder approval of any such reverse stock split).

 

5.             Conversion of Series A-1 Preferred Stock into Common Stock.

 

(a)           Conversion Procedure.

 

(i)            At any time, any holder of Series A-1 Preferred Stock may convert
all or any portion of the Series A-1 Preferred Stock held by such holder into a
number of shares of Conversion Stock (as defined in Section 7) computed by
multiplying the number of shares to

 

3

--------------------------------------------------------------------------------


 

be converted by the purchase price thereof and dividing the result by the
Conversion Price (as defined in subsection 5(b)) then in effect.

 

(ii)           Each voluntary conversion of Series A-1 Preferred Stock shall be
deemed to have been effected as of the close of business on the date on which
notice of election of such conversion is delivered (which can be by facsimile)
to the Corporation by such holder.  Until the certificates representing the
shares of Series A-1 Preferred Stock which are being converted have been
surrendered and new certificates representing shares of the Conversion Stock
shall have been issued by the Corporation, such certificate(s) evidencing the
shares of Series A-1 Preferred Stock being converted shall be evidence of the
issuance of such shares of Conversion Stock.  At such time as such conversion
has been effected, the rights of the holder of such Series A-1 Preferred Stock
as such holder shall cease and the Person or Persons in whose name or names any
certificate or certificates for shares of Conversion Stock are to be issued upon
such conversion shall be deemed to have become the holder or holders of record
of the shares of Conversion Stock represented thereby.

 

(iii)          Notwithstanding any other provision hereof, if a conversion of
shares is to be made in connection with a Public Offering (as defined in
Section 7), the conversion of such shares may, at the election of the holder
thereof, be conditioned upon the consummation of the Public Offering, in which
case such conversion shall not be deemed to be effective until the consummation
of the Public Offering.

 

(iv)          As soon as practicable, but in any event within five (5) business
days, after a conversion has been effected in accordance with clause (i) above,
the Corporation shall deliver to the converting holder:  (A) a certificate or
certificates representing, in the aggregate, the number of shares of Conversion
Stock issuable by reason of such conversion, in the name or names and in such
denomination or denominations as the converting holder has specified; and (B) a
certificate representing any shares which were represented by the certificate or
certificates delivered to the Corporation in connection with such conversion but
which were not converted.

 

(v)           The issuance of certificates for shares of Conversion Stock upon
conversion of Series A-1 Preferred Stock shall be made without charge to the
holders of such Series A-1 Preferred Stock for any issuance tax in respect
thereof or other cost incurred by the Corporation in connection with such
conversion and the related issuance of shares of Conversion Stock, except for
any transfer or similar tax payable as a result of issuance of a certificate to
other than the registered holder of the shares being converted.  Upon conversion
of any shares of Series A-1 Preferred Stock, the Corporation shall use its best
efforts to take all such actions as are necessary in order to insure that the
Conversion Stock issuable with respect to such conversion shall be validly
issued, fully paid and nonassessable.

 

(vi)          The Corporation shall not close its books against the transfer of
Series A-1 Preferred Stock or of Conversion Stock issued or issuable upon
conversion of Series A-1 Preferred Stock in any manner which interferes with the
timely conversion of Series A-1 Preferred Stock. The Corporation shall assist
and cooperate with any holder of shares of Series A-1 Preferred Stock required
to make any governmental filings or obtain any governmental

 

4

--------------------------------------------------------------------------------


 

approval prior to or in connection with any conversion of shares hereunder
(including, without limitation, making any filings reasonably required to be
made by the Corporation).

 

(vii)         No fractional shares of Conversion Stock or scrip representing
fractional shares shall be issued upon conversion of shares of Series A-1
Preferred Stock.  If more than one share of Series A-1 Preferred Stock shall be
surrendered for conversion at one time by the same record holder, the number of
full shares of Conversion Stock issuable upon the conversion thereof shall be
computed on the basis of the aggregate number of shares of Series A-1 Preferred
Stock so surrendered by such record holder.  Instead of any fractional share of
Conversion Stock otherwise issuable upon conversion of any shares of the
Series A-1 Preferred Stock, the Corporation shall pay a cash adjustment in
respect of such fraction in an amount equal to the same fraction of current per
share fair market value of the Conversion Stock as determined in good faith by
the Board of Directors on such basis as it considers appropriate.

 

(viii)        The Corporation shall at all times reserve and keep available out
of its authorized but unissued shares of Conversion Stock, solely for the
purpose of issuance upon the conversion of the Series A-1 Preferred Stock, such
number of shares of Conversion Stock as are issuable upon the conversion of all
outstanding Series A-1 Preferred Stock.  All shares of Conversion Stock which
are so issuable shall, when issued, be duly and validly issued, fully paid and
nonassessable and free from all taxes, liens and charges, other than those
created or agreed to by the holder.  The Corporation shall use its best efforts
to take all such actions as may be necessary (including soliciting shareholder
approval at its next annual meeting) to assure that all such shares of
Conversion Stock may be so issued without violation of any applicable law or
governmental regulation or any requirements of any domestic securities exchange
upon which shares of Conversion Stock may be listed (except for official notice
of issuance which shall be promptly delivered by the Corporation upon each such
issuance).

 

(b)           Conversion Price.

 

(i)            “Conversion Price” for the Series A-1 Preferred Stock shall
initially mean the Initial Conversion Price described in this Section 5, as the
same may be subsequently adjusted from time to time in accordance with this
Section 5.

 

(ii)           The “Initial Conversion Price” shall be one-six hundredth
(1/600th) of the per share purchase price for the Series A-1 Preferred Stock (or
approximately $1.67 in the case of the Series A-1 Preferred Stock issued on or
about the filing date of this certificate).

 

(c)           Conversion Price Resets.  If before March 31, 2006 the common
stock does not trade at or above $6.00 per share (as adjusted for any stock
splits, stock dividends or similar events) for at least ten (10) consecutive
trading days after the Conversion Stock and the related shares of common stock
issuable upon exercise of warrants held by the Series A-1 investors have been
registered for resale under a registration statement declared effective by the
SEC (and remains effective throughout those ten (10) consecutive trading days),
then the Conversion Price shall reset on March 31, 2006 to equal the average of
the closing sale price of the common stock for the five (5) trading days prior
to the Series A-1 Original Issue Date, as reported on the Principal Market (the
“Reset Price”).

 

5

--------------------------------------------------------------------------------


 

(d)           Subdivision or Combination of Common Stock.  If the Corporation at
any time subdivides (by any stock split, stock dividend, recapitalization or
otherwise) one or more classes of its outstanding shares of common stock into a
greater number of shares, or if the Corporation at any time combines (by reverse
stock split or otherwise) one or more classes of its outstanding shares of
common stock into a smaller number of shares, the applicable Conversion Price in
effect immediately prior to such subdivision or combination shall be
proportionately adjusted.

 

(e)           Antidilution Adjustment of Conversion Price.  If and whenever in
the period commencing after the Series A-1 Original Issue Date and ending on the
earlier of:  (A) the date there are no longer any shares of Series A-1 Preferred
Stock outstanding; or (B) the date (following effectiveness of the registration
statement covering the resale of all the Conversion Stock) on which the shares
of common stock have traded for at least sixty (60) consecutive trading days at
or above a price per share equal to 150% of the then applicable Conversion Price
with an average daily trading volume during that period of 100,000 shares or
more (as such share price and volume number may be adjusted for any stock
splits, stock dividends or similar events)(the “Antidilution Period”), the
Corporation issues or sells, or in accordance with this Section 5(e) is deemed
to have issued or sold, any shares of common stock, with the exception of
Excluded Issuances, for a consideration per share (the “New Securities Issuance
Price”) less than the Conversion Price in effect immediately prior to such time
(each such sale or issuance, a “Dilutive Issuance”, then concurrent with such
Dilutive Issuance, the Conversion Price then in effect shall be reduced to an
amount equal to the New Securities Issuance Price.  The Corporation may not
effect any Dilutive Issuance until the earlier of:  (X) the date on which the
Corporation obtains shareholder approval for the issuance in full of all shares
of common stock issuable to the holders of Series A-1 Preferred Stock, including
the shares issuable upon exercise of the related warrants and any and all shares
issuable pursuant to the antidilution rights set forth herein and in the
Warrants (the “Full Issuance”); or (Y) the date on which the Corporation obtains
the written irrevocable proxies approving the Full Issuance from holders of not
less than 35% of the Corporation’s outstanding shares of common stock eligible
to vote on the Full Issuance.

 

For purposes of determining the adjusted Conversion Price under this
Section 5(e) during the Antidilution Period, the following shall be applicable:

 

(i)            Issuance of Options.  If the Corporation in any manner grants or
sells any options (other than Excluded Issuances) and the lowest price per share
for which one share of common stock is issuable upon the exercise of any such
option or upon conversion, exchange or exercise of any Convertible Securities
issuable upon exercise of such option is less than the Conversion Price in
effect immediately prior to such Dilutive Issuance, then such share of common
stock shall be deemed to be outstanding and to have been issued and sold by the
Corporation at the time of the granting or sale of such option for such price
per share.  For purposes of this Section 5(e)(i), the “lowest price per share
for which one share of common stock is issuable upon the exercise of any such
option or upon conversion, exchange or exercise of any Convertible Securities
issuable upon exercise of such option” shall be equal to the sum of the lowest
amounts of consideration (if any) received or receivable by the Corporation with
respect to any one share of common stock upon granting or sale of the option,
upon exercise of the option and upon conversion, exchange or exercise of any
Convertible Security issuable upon

 

6

--------------------------------------------------------------------------------


 

exercise of such option.  No further adjustment of the Conversion Price shall be
made upon the actual issuance of such common stock or of such Convertible
Securities upon the exercise of such options or upon the actual issuance of such
common stock upon conversion, exchange or exercise of such Convertible
Securities.

 

(ii)           Issuance of Convertible Securities.  If the Corporation in any
manner issues or sells any Convertible Securities (other than Excluded
Issuances) and the lowest price per share for which one share of common stock is
issuable upon such conversion, exchange or exercise thereof is less than the
Conversion Price in effect immediately prior to such Dilutive Issuance, then
such share of common stock shall be deemed to be outstanding and to have been
issued and sold by the Corporation at the time of the issuance of sale of such
Convertible Securities for such price per share.  For the purposes of this
Section 5(e)(ii), the “lowest price per share for which one share of common
stock is issuable upon such conversion, exchange or exercise” shall be equal to
the sum of the lowest amounts of consideration (if any) received or receivable
by the Corporation with respect to any one share of common stock upon the
issuance or sale of the Convertible Security and upon the conversion, exchange
or exercise of such Convertible Security.  No further adjustment of the
Conversion Price shall be made upon the actual issuance of such common stock
upon conversion, exchange or exercise of such Convertible Securities, and if any
such issue or sale of such Convertible Securities is made upon exercise of any
options for which adjustment of the Conversion Price had been or is to be made
pursuant to other provisions of this Section 5, no further adjustment of the
Conversion Price shall be made by reason of such issue or sale.

 

(iii)          Change in Option Price or Rate of Conversion.  If the purchase or
exercise price provided for in any options, the additional consideration, if
any, payable upon the issue, conversion, exchange or exercise of any Convertible
Securities, or the rate at which any Convertible Securities are convertible into
or exchangeable or exercisable for common stock changes at any time (other than
Excluded Issuances, in each case), the Conversion Price in effect at the time of
such change shall be adjusted to the Conversion Price which would have been in
effect at such time had such options or Convertible Securities provided for such
changed purchase price, additional consideration or changed conversion rate, as
the case may be, at the time initially granted, issued or sold.  For purposes of
this Section 5(e)(iii), if the terms of any option or Convertible Security that
was outstanding as of the Series A-1 Original Issue Date are changed in the
manner described in the immediately preceding sentence, then such option or
Convertible Security and the common stock deemed issuable upon exercise,
conversion or exchange thereof shall be deemed to have been issued as of the
date of such change.  On the expiration of any option or Convertible Security
not exercised, the applicable Conversion Price then in effect shall forthwith be
increased to the Conversion Price that would have been in effect at the time of
such expiration had such Convertible Securities never been issued.  No
adjustment shall be made if such adjustment would increase the applicable
Conversion Price by an amount in excess of the adjustment originally made to the
Conversion Price in respect of the issue, sale or grant of the applicable option
or Convertible Security.  Notwithstanding anything to the contrary herein, in no
event shall an adjustment to the Conversion Price be made retroactively with
respect to any shares of Series A-1 Preferred Stock converted to common stock
prior to the actual date of the dilutive issuance or change.  In addition, to
clarify for purposes of this Section 5, if an option or Convertible Security has
a price reset or similar provision that would cause the price to adjust based on
a future event or contingency, then the “lowest price per share for which

 

7

--------------------------------------------------------------------------------


 

one share of Common Stock is issuable upon the exercise of any such option or
upon conversion, exchange or exercise of any Convertible Securities issuable
upon exercise of such option” shall not become such adjusted price unless and
until the happening, during the Antidilution Period, of such event or
contingency that actually gives effect to the adjustment.

 

(iv)          Calculation of Consideration Received.  In case any option is
issued in connection with the issue or sale of other securities of the
Corporation, together comprising one integrated transaction in which no specific
consideration is allocated to such options by the parties thereto, then solely
for purposes of this Section 5, the options will be deemed to have been issued
for a consideration equal to the exercise price of such option.  If any common
stock, options or Convertible Securities are issued or sold or deemed to have
been issued or sold for cash, the consideration received therefor will be deemed
to be the gross amount received by the Corporation therefor.  If any common
stock, options or Convertible Securities are issued or sold for a consideration
other than cash, the amount of the consideration other than cash received by the
Corporation will be the fair value of such consideration, except where such
consideration consists of marketable securities, in which case the amount of
consideration received by the Corporation will be the arithmetic average of the
Closing Sale Prices of such securities during the ten (10) consecutive trading
days ending on the date of receipt of such securities.  The fair value of any
consideration other than cash or securities will be determined jointly by the
Corporation and holders of a majority of the then outstanding shares of
Series A-1 Preferred Stock (the “Required Holders”) in good faith.  If such
parties are unable to reach agreement within ten (10) days after the occurrence
of an event requiring valuation (the “Valuation Event”), the fair value of such
consideration will be determined within five business days after the tenth
(10th) day following the Valuation Event by an independent, reputable appraiser
selected by the Corporation and the Required Holders.  The determination of such
appraiser shall be deemed binding upon all parties absent manifest error and the
fees and expenses of such appraiser shall be borne equally by the Corporation
and the Required Holders.

 

(v)           “Approved Stock Plan” shall mean any employee benefit plan, stock
incentive plan or other similar plan or arrangement which has been approved by
the Board of Directors of the Corporation or any authorized committee thereof,
pursuant to which the Corporation’s securities may be issued to any employee,
officer, consultant or director for services provided to the Corporation.

 

(vi)          “Convertible Securities” means any convertible securities,
warrants, options or other rights to subscribe for or to purchase or exchange
for, shares of common stock.

 

(vii)         “Excluded Issuances” shall mean shares of common stock (a) deemed
to have been issued by the Corporation in connection with an Approved Stock Plan
(regardless of the applicable exercise or conversion price); (b) deemed to have
been issued upon issuance of the Series A-1 Preferred Stock or the related
warrants, issued upon conversion of the Series A-1 Preferred Stock or exercise
of such warrants or otherwise issued in connection with the transactions
contemplated in the Series A-1 Purchase Agreement dated as of the date of the
filing of this certificate or other Series A-1 closing (including any securities
of the Corporation issued or issuable to any finder or placement agent);
(c) issued upon exercise of options or Convertible Securities which are
outstanding on the date immediately preceding the Series A-1

 

8

--------------------------------------------------------------------------------


 

Original Issue Date, provided that such issuance of shares of common stock upon
exercise of such options or Convertible Securities is made pursuant to the terms
of such options or Convertible Securities in effect on the date immediately
preceding the Series A-1 Original Issue Date, such options or Convertible
Securities are not amended after the date immediately preceding the Series A-1
Original Issue Date other than with respect to options originally issued
pursuant to an Approved Stock Plan and the purchase or exercise price provided
for in any such options, the additional consideration, if any, payable upon the
issue, conversion, exchange or exercise of any such Convertible Securities, or
the rate at which any Convertible Securities are convertible into or
exchangeable or exercisable for common stock does not change at any time after
the Series A-1 Original Issue Date; (d) issued pursuant to a Strategic
Financing; or (e) issued or deemed to be issued by the Corporation with the
prior approval of  holders of 75% or more of the then outstanding shares of
Series A-1 Preferred Stock.

 

(viii)        “Strategic Financing” shall mean securities issued pursuant to
acquisitions or strategic transactions approved by a majority of the
disinterested directors, provided any such issuance shall only be to a Person
which is, itself or through its subsidiaries, an operating company in a business
synergistic with the business of the Corporation and in which the Corporation
receives benefits in addition to the investment of funds, but shall not include
a transaction in which the Corporation is issuing securities primarily for the
purpose of raising capital or to an entity whose primary business is investing
in securities.

 

(f)            Consolidation, Merger or Sale for Assets.  Any consolidation,
merger, sale of all or substantially all of the Corporation’s assets to another
Person or other transaction which is effected in such a manner that holders of
common stock are entitled to receive (either directly or upon subsequent
liquidation) assets other than Conversion Stock (“Assets”) with respect to or in
exchange for common stock is referred to herein as a “Fundamental Change.” Prior
to the consummation of any Fundamental Change, the Corporation shall make
appropriate provisions to insure that each of the holders of Series A-1
Preferred Stock shall thereafter have the right to acquire and receive, in lieu
of or in addition to (as the case may be) the shares of Conversion Stock
immediately theretofore acquirable and receivable upon the conversion of such
holder’s Series A-1 Preferred Stock, such Assets as such holder would have
received in connection with such Fundamental Change if such holder had converted
its Series A-1 Preferred Stock into Conversion Stock immediately prior to such
Fundamental Change.  The Corporation shall not effect any Fundamental Change,
consolidation, merger or sale unless prior to the consummation thereof, the
successor corporation (if other than the Corporation) resulting from
consolidation or merger or the corporation purchasing such assets assumes the
obligation to deliver to each such holder such shares of stock, securities or
assets as, in accordance with the foregoing provisions, such holder may be
entitled to acquire.

 

(g)           Notices.

 

(i)            Promptly upon any adjustment of the applicable Conversion Price,
the Corporation shall give written notice thereof to all holders of Series A-1
Preferred Stock, setting forth in reasonable detail and certifying the
calculation of such adjustment.

 

(ii)           The Corporation shall give written notice to all holders of
Series A-1 Preferred Stock at least 10 days prior to the date on which the
Corporation closes its books

 

9

--------------------------------------------------------------------------------


 

or takes a record (A) with respect to any dividend or distribution upon common
stock, (B) with respect to any pro rata subscription offer to holders of common
stock, or (C) for determining rights to vote with respect to any Fundamental
Change, dissolution or liquidation.

 

(iii)          The Corporation shall give written notice to the holders of
Series A-1 Preferred Stock at least ten (10) days prior to the date on which any
Fundamental Change shall take place, which notice may be one and the same as
that required by (ii) above.

 

(h)           Automatic Conversion.

 

(i)            Each share of Series A-1 Preferred Stock shall automatically be
converted into shares of common stock at the then applicable Conversion Price
(or upon such other terms as the Corporation and holders of 75% or more of the
then outstanding shares of Series A-1 Preferred Stock may agree) upon the
written consent of the holders of 75% or more of the then outstanding shares of
Series A-1 Preferred Stock.

 

(ii)           Following completion of an automatic conversion pursuant to this
Section 5(h), each former holder of Series A-1 Preferred Stock shall promptly
surrender to the Corporation for cancellation such holder’s Series A-1 Preferred
Stock certificate(s), or lost instrument declarations and indemnifications
reasonably satisfactory to the Corporation, duly endorsed. The Corporation shall
have no obligation to issue certificates representing the common stock issued
upon conversion until such documents are delivered to the Corporation.

 

(i)            Investor 4.99% Cap.

 

Anything in Section 5 to the contrary notwithstanding, in no event shall any
holder be entitled to convert Series A-1 Preferred Stock in excess of that
number of shares of Series A-1 Preferred Stock that, upon giving effect to such
conversion, would cause the aggregate number of shares of common stock
beneficially owned by the holder and its “affiliates” (as defined in Rule 405
under the Securities Act of 1933, as amended (the “Securities Act”)) to exceed
4.99% of the outstanding shares of the common stock following such conversion. 
For purposes of this subsection, the aggregate number of shares of common stock
beneficially owned by the holder and its affiliates shall include the number of
shares of common stock issuable upon conversion of the Series A-1 Preferred
Stock with respect to which the determination is being made, but shall exclude
the number of shares of common stock that would be issuable upon (i) conversion
of the remaining, nonconverted Series A-1 Preferred Stock beneficially owned by
the holder and its affiliates and (ii) exercise or conversion of the unexercised
or unconverted portion of any other securities of the Corporation (including,
without limitation, any warrants or convertible preferred stock) subject to a
limitation on conversion or exercise analogous to the limitation contained
herein beneficially owned by the holder and its affiliates.  Except as set forth
in the preceding sentence, for purposes of this subsection, beneficial ownership
shall be calculated in accordance with Section 13(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”).  For purposes of this subsection,
in determining the number of outstanding shares of common stock a holder may
rely on the number of outstanding shares of Common Stock as reflected in (1) the
Corporation’s most recent

 

10

--------------------------------------------------------------------------------


 

Form 10-Q or Form 10-K, as the case may be, (2) a more recent public
announcement by the Corporation or (3) any other notice by the Corporation or
its transfer agent setting forth the number of shares of common stock
outstanding.  In any case, the number of outstanding shares of common stock
shall be determined after giving effect to conversions of Series A-1 Preferred
Stock by such holder since the date as of which such number of outstanding
shares of Common Stock was reported. To the extent that the limitation contained
in this subsection applies, the determination of whether shares of Series B
Preferred Stock are convertible (in relation to other securities owned by a
holder) and of which shares of Series A-1 Preferred Stock are convertible shall
be in the sole discretion of such holder, and the submission of shares of
Series A-1 Preferred Stock for conversion shall be deemed to be such holder’s
determination that such shares of Series A-1 Preferred Stock are convertible, in
each case subject to such aggregate percentage limitation, and the Corporation
shall have no obligation or right to verify or confirm the accuracy of such
determination.  Nothing contained herein shall be deemed to restrict the right
of a holder to convert such shares of Series A-1 Preferred Stock at such time as
such conversion will not violate the provisions of this subsection. A holder of
Series A-1 Preferred Stock may waive the provisions of this subsection as to
itself (and solely as to itself) upon not less than 75 days’ prior notice to the
Corporation, and the provisions of this subsection shall continue to apply until
such 75th day (or such later date as may be specified in such notice of waiver).

 

6.             Corporation Redemption Rights.  At the option of the Corporation,
upon at least 30 days’ written notice to the holders of Series A-1 Preferred
Stock, the Corporation may, but only after a registration statement covering the
resale of the Conversation Stock has been declared effective, redeem some or all
of the Series A-1 Preferred Stock, at a redemption price equal to 120% of the
original Series A-1 purchase price plus all accrued but unpaid dividends. 
Holders of Series A-1 Preferred Stock shall be entitled to convert their shares
of Series A-1 Preferred Stock into common stock during the 30-day notice period
of this Section 6.  Prior to the date fixed for any redemption of shares, a
notice specifying the time and place of the redemption and the number of shares
to be redeemed shall be given by overnight courier or by certified mail return
receipt requested, to the holders of record of the shares of Series A-1
Preferred Stock to be redeemed at their respective addresses as the same shall
appear on the books of the Corporation, calling upon each holder of record to
surrender to the Corporation on the redemption date at the place designated in
the notice such holder’s certificate or certificates representing the number of
shares specified in the notice of redemption; provided, however, the Corporation
cannot provide notice of redemption unless and until the Corporation has
available cash to effect the redemption and the registration statement covering
the resale of the Conversion Stock has been declared effective and, to the
extent required by the Registration Rights Agreement dated as of the Closing
Date, remains effective.  Neither failure to mail such notice, nor any defect
therein or in the mailing thereof, to any particular holder shall affect the
sufficiency of the notice or the validity of the proceedings for redemption with
respect to the other holders. Any notice mailed in the manner herein provided
shall be conclusively presumed to have been duly given whether or not the holder
receives the notice.  On or after the redemption date, each holder of shares of
Series A-1 Preferred Stock to be redeemed shall present and surrender such
holder’s certificate or certificates for such shares to the Corporation at the
place designated in the redemption notice and thereupon the redemption price of
the shares, and any accumulated and unpaid dividends thereon to the redemption
date, shall be paid to or on the order of the person whose name appears on such
certificate or certificates as the owner

 

11

--------------------------------------------------------------------------------


 

thereof, and each surrendered certificate shall be canceled.  In case fewer than
all the shares represented by any such certificate are redeemed, a new
certificate shall be issued representing the unredeemed shares.

 

7.             Definitions.  The following terms have the meanings specified
below:

 

(a)           Affiliate.  The term “Affiliate” shall mean (i) any Person
directly or indirectly controlling, controlled by or under direct or indirect
common control with the Corporation (or other specified Person), (ii) any Person
who is a beneficial owner of at least 10% of the then outstanding voting capital
stock (or options, warrants or other securities which, after giving effect to
the exercise thereof, would entitle the holder thereof to hold at least 10% of
the then outstanding voting capital stock) of the Corporation (or other
Specified Person), (iii) any director or executive officer of the Corporation
(or other Specified Person) or Person of which the Corporation (or other
Specified Person) shall, directly or indirectly, either beneficially or of
record, own at least 10% of the then outstanding equity securities of such
Person, and (iv) in the case of Persons specified above who are individuals,
Family Members of such Person; provided, however, that no holder of Preferred
Stock nor any of their designated members of the Board of Directors shall be an
Affiliate of the Corporation for purposes hereof.

 

(b)           Board of Directors.  The term “Board of Directors” shall mean the
Board of Directors of the Corporation.

 

(c)           Conversion Stock.  The term “Conversion Stock” shall mean the
shares of common stock issuable upon conversion of shares of Series A-1
Preferred Stock; provided that if there is a change such that the securities
issuable upon conversion of the Series A-1 Preferred Stock are issued by an
entity other than the Corporation or there is a change in the class of
securities so issuable, then the term “Conversion Stock” shall mean shares of
the security issuable upon conversion of the Series A-1 Preferred Stock if such
security is issuable in shares, or shall mean the smallest unit in which such
security is issuable if such security is not issuable in shares.

 

(d)           Family Members.  The term “Family Members” shall mean, as applied
to any individual, any spouse, child, grandchild, parent, brother or sister
thereof or any spouse of any of the foregoing, and each trust created for the
benefit of one or more of such Persons (other than any trust administered by an
independent trustee) and each custodian of property of one or more such Persons.

 

(e)           Person.  The term “Person” shall mean an individual, corporation,
partnership, limited liability company, association, trust, joint venture or
unincorporated organization or any government, governmental department or any
agency or political subdivision thereof.

 

(f)            “Principal Market” means the American Stock Exchange, the New
York Stock Exchange, the Nasdaq National Market, the Nasdaq Capital Market, or
the Nasdaq OTC Bulletin Board, whichever is at the applicable time the principal
trading exchange or market for the common stock, based upon share volume.

 

12

--------------------------------------------------------------------------------


 

(g)           Public Offering.  The term “Public Offering” shall mean any
offering by the Corporation of its equity securities to the public pursuant to
an effective registration statement under the Securities Act of 1933, as
amended, or any successor federal statute, and the rules and regulations of the
Securities and Exchange Commission promulgated thereunder, all as the same shall
be in effect from time to time, or any comparable statement under any similar
federal statute then in force, other than an offering in connection with an
employee benefit plan.

 

(h)           Subsidiary.  The term “Subsidiary” shall mean any Person of which
the Corporation shall at the time own, directly or indirectly through another
Subsidiary, 50% or more of the outstanding voting capital stock (or other shares
of beneficial interest with voting rights), or which the Corporation shall
otherwise control.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, VCampus Corporation has caused this certificate to be signed
by its duly authorized officer as of the 2nd day of December 2005.

 

 

VCAMPUS CORPORATION

 

 

 

 

 

By:

/s/ Christopher L. Nelson

 

 

 

 

 

Name:

Christopher L. Nelson

 

 

 

 

Title:

Chief Financial Officer

 

14

--------------------------------------------------------------------------------